Citation Nr: 1110882	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-42 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a mechanically unstable right knee joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claim for increased rating for right knee disability was received on January 20, 2009.  The April 2009 rating decision on appeal denied an evaluation in excess of 20 percent for the Veteran's service-connected unstable right knee disability.  

The Veteran and his wife testified at a Board hearing at the RO in July 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of whether clear and unmistakable error in the May 1988 rating decision that did not grant a separate rating for arthritis of the right knee has been raised by the record during the July 2010 Board personal hearing.  Claims of service connection for a right hip disorder and a lower back disorder to include sciatica, including as secondary to service-connected right knee disabilities, were also raised in the record in a July 2010 statement in support of claim.  None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's mechanically unstable right knee more nearly approximated severe recurrent subluxation or lateral instability throughout the entire rating period on appeal from January 20, 2008 (one year prior to receipt of increased rating claim).  

2.  Degenerative joint disease of the right knee was diagnosed on February 22, 2008 by X-ray studies.  

3.  For the entire increased rating period from January 20, 2008, including one year period prior to receipt of increased rating claim on January 20, 2009, the Veteran's degenerative joint disease of the right knee manifested pain and noncompensable limitation of motion. 

4.  For the rating period from June 2, 2008, the Veteran's degenerative joint disease of the right knee manifested with limitation of extension to 10 degrees. 

5.  For the entire increased rating period, the Veteran's degenerative joint disease of the right knee has manifested limitation of extension ranging from 0 to 10 degrees and limitation of flexion ranging from 85 to 100 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 percent, but no more, for a mechanically unstable right knee joint have been met for the entire increased rating period on appeal from January 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.400(o), Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for a separate 10 percent disability rating for degenerative joint disease of the right knee have been met for the entire increased rating period on appeal from January 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.400(o), Part 4, 4.7, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letters dated January 2009 and June 2009 provided the Veteran such notice.

Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a statement of the case issued in August 2009, thereby curing the defective timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the claim for a rating in excess of 20 percent for a mechanically unstable right knee joint.  The representative and the AVLJ asked questions to draw out the state of the Veteran's knee disability.  In addition, the AVLJ requested information regarding any current treatment, and ensured that any pertinent records are associated with the claims file.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in February 2009 to address the level of disability of his mechanically unstable right knee joint.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Right Knee Instability Increased Rating Analysis

The present appeal involves the Veteran's claim that the severity of his mechanically unstable right knee joint warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.3, 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's service-connected mechanically unstable right knee has been rated at 20 percent under the provisions of Diagnostic Code 5257 for other impairment of the knee.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

In March 2008, the Veteran was provided with a hinged knee brace to provide support to his right knee.  The Veteran was afforded a VA examination in February 2009.  The Veteran reported giving way, pain, and weakness.  The examiner noted an antalgic gait, moderate crepitus with movement, effusion, tenderness, and guarding of movement.  Although he noted no instability, the examiner found a mechanically unstable right knee joint with significant effects on the usual occupation as he has difficulty standing on concrete floors and some effect on his usual daily activities.  

Both the Veteran and his wife during the July 2010 Board personal hearing indicated an increase in right knee instability that covered the entire period of increased rating claim, including the one year prior to receipt of increased rating claim in January 2009.  The Veteran and his wife testified to an increase in the number of falls the Veteran experiences due to his knee "giving way."  The Veteran noted that his knee gave way and resulted in him falling six to seven times in the previous year.  The Veteran also noted his inability to walk confidently on certain surfaces and the need to wear a brace to perform any exercise, which is minimal even with the brace.  

Based on the February 2009 examiner's characterization of the effects of the mechanical unstable right knee, and the lay evidence showing an increase in severity of the symptoms of the unstable right knee, the Board finds that an increased rating of 30 percent is warranted for the entire increased rating claim on appeal from January 20, 2008, which includes the one year prior to receipt of claim for increase on January 20, 2009.  The Board finds that, for the entire rating period, the Veteran's mechanically unstable right knee disability has more nearly approximated severe instability, which meets the criteria for a 30 percent rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Board notes that 30 percent is the maximum schedular rating available for instability of the knee under 5257.  The criteria for an extraschedular rating are addressed below.  

Separate Rating for Right Knee Arthritis

The Veteran also has a diagnosis of degenerative joint disease of the right knee.  Degenerative joint disease of the right knee was diagnosed on February 22, 2008 by X-ray studies.  

The Board notes that the February 2009 VA examiner associated the Veteran's diagnosis of severe degenerative joint disease of the right knee with his service-connected mechanically unstable right knee joint.  X-rays consistently show degenerative changes of the Veteran's knee.  

As the symptoms of degenerative joint disease (DJD) manifest in a different manner than mechanical instability, the Board must also consider whether a separate rating is warranted for the Veteran's DJD.  VAOPGCPREC 23-97 and 9-98.  ("Since the plain terms of Code 5257 and 5003 suggest that those Codes apply either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding under section 4.14.")

The Board finds that, for the entire increased rating period from January 20, 2008, including one year period prior to receipt of increased rating claim on January 20, 2009, the Veteran's degenerative joint disease of the right knee manifested pain and noncompensable limitation of motion, which warrants a 10 percent disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.


The Board turns to the applicable Diagnostic Codes regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

The Board finds that the evidence also shows that, for the rating period from June 2, 2008, the Veteran's degenerative joint disease of the right knee manifested with limitation of extension to 10 degrees, which meets the 10 percent disability rating criteria based on limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  For this reason, for the rating period prior to June 2, 2008 (January 20, 2008 to June 2, 2008), the 10 percent rating for right knee arthritis is granted under Diagnostic Code 5003, whereas, for the rating period from June 2, 2008, the 10 percent rating for right knee arthritis should be assigned on the basis of limitation of extension under Diagnostic Code 5261.  

In February 2009, the Veteran's range of motion of the right knee was flexion to 85 degrees with extension limited by 5 degrees.  The examiner did find objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.  In June 2008, an orthopedic examination revealed range of motion from 0 degrees extension to 90 degrees flexion.  Another June 2008 record showed range of motion of the right knee from 10 degrees extension to 100 degrees flexion.  November 2008 testing found a range of motion from 5 degrees extension to 100 degrees flexion.  

The evidence reveals no ankylosis of the right knee at any time.  The evidence also does not at any point show limitation of flexion to 45 degrees or less, even when considering the factors set forth in DeLuca and 38 C.F.R. § 4.45, to include pain, weakness, excess fatigability and incoordination.  Therefore, a separate compensable rating is not warranted on the basis of ankylosis or limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260.

The Board further finds that a rating in excess of 10 percent for right knee arthritis is not warranted for any period of increased rating claim.  For the entire increased rating period, the Veteran's degenerative joint disease of the right knee has manifested limitation of extension ranging from 0 to 10 degrees and limitation of flexion ranging from 85 to 100 degrees, which does not warrant a disability rating in excess of 10 percent for right knee arthritis, or limitation of motion due to arthritis and painful motion, for any period of claim, under either Diagnostic Code 5260 or 5261, and does not warrant separate 10 percent disability ratings based on both limitation of extension and limitation of flexion.  38 C.F.R. § 4.71a.  To meet the next higher rating, the evidence must show limitation of extension to 15 degrees.  The evidence does not show any additional limitation of extension beyond 10 degrees, to include as due to pain, weakness, excess fatigability and incoordination.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore a disability rating in excess of 10 percent is not warranted for degenerative joint disease of the right knee for any period.  


Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.


If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain, instability, and limitation of motion of the right knee with clinical findings showing DJD, and has a separate disability of mechanically unstable right knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5257, 5260, 5261) adequately provides for ratings base on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the right knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  Specifically, the Board notes that the VA examiner discussed the effect of pain and repetition in determining the Veteran's range of motion measurements and the Board considered the Veteran's lay statements addressing his pain. 

The grant of a separate 10 percent rating for right knee degenerative joint disease also recognizes distinct manifestations of DJD from those of recurrent subluxation or lateral instability.  As the Board has considered all facets of the Veteran's right knee disabilities in its schedular analysis, the Board finds that the Rating Schedule 
adequately measures and contemplates these aspects of these service-connected 

disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected mechanically unstable right knee, as well as to rate the separate right knee disability of degenerative joint disease with limitation of motion, including due to pain, referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 30 percent, but no more, for a mechanically unstable right knee is granted.

A separate 10 percent disability rating for right knee degenerative joint disease is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


